Downey, J.
Action for slander by the appellee against the appellant: A demurrer to the complaint was overruled, and the appellant excepted. Issues were formed, and there was a trial by jury, and a verdict for the plaintiff A motion by the defendant for a new trial overruled, and final judgment for the plaintiff.
But one question is presented by the assignment of error, and that is as to the sufficiency of'the complaint. The objection is that the words as charged are not actionable. The words alleged to have been spoken to and of the plaintiff are these: “ You are a G—d d-d, lying, thieving son of a bitch.” In Alley v. Neely, 5 Blackf. 200, this court said : “The adjective thieving imports an act committed, and not merely an inclination to commit it. To charge one with being a thieving person is charging him with being guilty of stealing. Bittridge’s Case, 4 Coke’s Rep. 19; Osborn v. Poole, 1 Lord Raym. 236; Stark, on Slander, 64.” The use of the letters “ G—d d-d ” does not render the complaint bad in this case. If they are wholly omitted or disregarded, the slanderous charge is still the same.
The judgment, which was for one hundred and forty dollars, is affirmed, with ten per cent, damages and costs.